*677MEMORANDUM **
Chapter 7 debtors Estrella A. Kincaid and James Kincaid appeal pro se from the district court’s judgment dismissing their bankruptcy appeal for failure to prosecute. We have jurisdiction under 28 U.S.C. §§ 158(d), 1291. We affirm.
In their opening brief, debtors fail to address how the district court erred in dismissing their bankruptcy appeal. As a result, they have waived their appeal of the dismissal order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[0]n appeal, arguments not raised by a party in its opening brief are deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant, and a bare assertion does not preserve a claim.... ”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.